Cite as 2014 Ark. App. 648

               ARKANSAS COURT OF APPEALS
                                    DIVISION III
                                    No. CV-14-632

                                                Opinion Delivered November 12, 2014
 ANGELA OWEN
                                       APPEAL FROM THE SEBASTIAN
                             APPELLANT COUNTY CIRCUIT COURT,
                                       FORT SMITH DISTRICT
 V.                                    [NO. JV-2013-225]

 ARKANSAS DEPARTMENT OF
 HUMAN SERVICES and MINOR      HONORABLE MARK HEWETT,
 CHILD                         JUDGE
                     APPELLEES
                               AFFIRMED; MOTION TO
                               WITHDRAW GRANTED


                            RHONDA K. WOOD, Judge


  The circuit court terminated Angela Owen’s parental rights to her child, I.K. Owens’s

counsel filed a no-merit brief and motion to withdraw. No pro se points have been filed.

We affirm the court’s termination order and grant counsel’s motion to withdraw.

  The Department of Human Services filed a petition in February 2014 to terminate

Owens’s parental rights. In April 2014, the court held a permanency-planning hearing,

which Owens attended. The termination hearing took place later in the month, but

Owens never appeared. After hearing testimony, the court found that the Department

had proved five statutory grounds and that termination was in I.K.’s best interest. It

subsequently granted the petition to terminate Owens’s parental rights.

                                            1
                               Cite as 2014 Ark. App. 648

  If appellate counsel thinks that an appeal from a termination-of-parental-rights order is

meritless, he or she may file a no-merit brief. Linker-Flores v. Ark. Dep’t of Human Servs.,

359 Ark. 131, 194 S.W.3d 739 (2004); Ark. Sup. Ct. R. 6-9(i) (2014). The brief must list

all adverse rulings and explain why none provide a meritorious ground for reversal. Ark.

Sup. Ct. R. 6-9(i)(1)(A). Here, there were two adverse rulings: the termination order and

one evidence-based objection. Counsel has adequately explained why neither provides a

meritorious ground to appeal. We grant the motion to withdraw and affirm the

termination order by memorandum opinion. See In re Memorandum Opinions, 16 Ark.

App. 301, 700 S.W.2d 63 (1985).

  Affirmed; motion to withdraw granted.

  GLOVER and VAUGHT, JJ., agree.

  Leah Lanford, Arkansas Public Defender Commission, Dependency-Neglect Appellate

Division, for appellant.

  No response.




                                            2